 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                      CASE NO. 16CR1996 WQH
11                                   Plaintiff,     ORDER
          v.
12
      STEPHEN NUNEZ (38) ,
13
                                   Defendant.
14 HAYES, Judge:
15         The matter before the Court is the Defendant’s unopposed supplemental motion
16 to vacate order of detention and for release on bail. (ECF No. 527).
17         Defendant is charged in an indictment with International Conspiracy to Distribute
18 Controlled Substances, in violation of 21 U.S.C. §§ 959, 960 and 963; Conspiracy to
19 Distribute Controlled Substances, in violation of 21 U.S.C. §§ 84l(a)(l) and 846;
20 Conspiracy to Launder Monetary Instruments, in violation of 18 U.S.C. §§
21 1956(a)(l)(B)(i), (a)(2)(B)(i) and (h); and Criminal Forfeiture, in violation of 21 U.S.C.
22 § 853 and 18 U.S.C. § 982. The government alleges that Defendant brokered
23 transactions involving large quantities of cocaine from South America to Mexico and
24 within the United States, and facilitated the transport of proceeds. If convicted of these
25 charges, Nunez faces a possible maximum sentence of 15 life and a mandatory
26 minimum 10-year sentence. The Government moved for detention and the Magistrate
27 Judge held a hearing.
28         On November 1, 2018, the United States Magistrate Judge entered a detention

                                                  -1-                              16cr1996WQH
 1 order concluding that “(1) there is a rebuttable presumption that Defendant presents a
 2 risk of flight; (2) the Government met its burden to demonstrate by a preponderance of
 3 the evidence that Defendant is a flight risk and that there is no condition or combination
 4 of conditions that will reasonably assure Defendant's appearance; and (3) Defendant
 5 failed to rebut the presumption that he presents a risk of flight.” (ECF No. 323).
 6         On August 6, 2019, Defendant filed a motion to vacate the order of detention.
 7 Defendant asserts a material change in circumstances between the date when he was
 8 ordered detained and “today’s circumstances.” (ECF No. 527 at 2. Defendant asserts
 9 that the parties are working toward resolution of his case based on a plea offer that
10 would involve a lesser drug quantity and that he has executed a statement of facts
11 admitting to culpability in this case. Defendant contends that he has a clear path to a
12 disposition that will not carry a mandatory minimum sentence. Defendant further
13 asserts that a new bail package consisting of two properties belonging to close family
14 members and an additional sureties will assure his appearance.
15         Plaintiff United States files no pleadings addressing this motion.
16                                   APPLICABLE LAW
17         The Bail Reform Act of 1984 permits pretrial detention of a defendant only
18 where it is demonstrated either that there is a risk of flight or no assurance that release
19 is consistent with the safety of another person or community. 18 U.S.C. § 3142 et seq.
20 The evidence in the record must establish the risk of flight by a clear preponderance of
21 the evidence and must demonstrate that there is no condition, or combination of
22 conditions, that would reasonably assure Defendant’s appearance at future proceedings
23 if released on bond. See United States v. Motamedi, 767 F.2d 1403, 1406-07 (9th Cir.
24 1985). This Court reviews the evidence “de novo” and makes its own determination
25 whether to modify the detention order. United States v. Keonig, 912 F.2d 1190, 1192-
26 93 (9th Cir.1990). The Court takes into account all available information concerning
27 the factors set forth in § 3142(g) in determining whether there are conditions of release
28 that will reasonable assure the appearance of the Defendant including the nature and

                                               -2-                                  16cr1996WQH
 1 circumstances of the offense charged, the weight of the evidence, and the history and
 2 characteristics of the Defendant. The weight of the evidence is the least important of
 3 the various factors, but it is a factor to be considered under §3142(g)(2). See United
 4 States v. Honeyman, 470 F.2d 473, 474 (9th Cir. 1972).
 5         Defendant is charged with an offense that carries a maximum sentence of life and
 6 a mandatory minimum sentence of ten years in custody. Accordingly, there is a
 7 presumption of flight risk under 18 U.S.C. §3142(e). “Although the presumption shifts
 8 a burden of production to the defendant, the burden of persuasion remains with the
 9 government.” U.S. v. Hir, 517 F.3d 1081, 1086 (9th Cir. 2008).
10         Defendant was arrested in Mexico City and is charged with international
11 conspiracy to distribute controlled substances and laundering money throughout South
12 America. Defendant lived Dominican Republic prior to his arrest and has close family
13 ties in the Dominican Republic. Although the factor given the least weight, the weight
14 of the evidence in this case is strong. Defendant has no demonstrated employment ties
15 to the United States and significant financial ties to the Dominican Republic.
16         The Court concludes that Defendant has not shown a material change in
17 circumstances since the finding that Government met its burden to demonstrate by a
18 preponderance of the evidence that Defendant is a flight risk. Defendant remains
19 subject to the mandatory minimum sentence and the presumption under 18 U.S.C. §
20 3142(e) that he is a risk of flight. Defendant’s ties with the Dominican Republic are
21 strong. The facts before this Court continue to demonstrate that the Defendant is a
22 flight risk and that there is no condition or combination of conditions that will
23 reasonably assure Defendant's appearance.
24
25
26
27
28

                                             -3-                                  16cr1996WQH
 1        IT IS HEREBY ORDERED that Defendant’s unopposed supplemental motion
 2 to vacate order of detention and for release on bail (ECF No. 527) is denied. The Court
 3 further adopts the order of detention (ECF No.323).
 4 DATED: August 22, 2019
 5
                                            WILLIAM Q. HAYES
 6                                          United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -4-                                 16cr1996WQH
